              Case 7:20-cv-05054-CS Document 80 Filed 10/05/20 Page 1 of 1



Philip J. Mackey, Esq.                                                  600 Washington Avenue
                                                                        Suite 2500
pmackey@lewisrice.com                                                   St. Louis, Missouri 63101
314.444.1343 (direct)                       Attorneys at Law
314.612.1343 (fax)                                                      www.lewisrice.com


                                           October 5, 2020

Via Electronic Case Filing

The Honorable Cathy Seibel
United States District Court Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

             Re:   McClain v. AutoExpo Ent., Inc. et al.,
                   Case No. 7:20-cv-5054-CS (S.D.N.Y.)

Dear Judge Seibel:

         Defendant 700 Credit, LLC (“Defendant”) respectfully requests a 30-day extension, up to
and including November 9, 2020, to answer, move, or otherwise respond to Plaintiff’s Complaint
in the above-captioned action. Defendant’s responsive pleading is currently due on October 8,
2020. Defendant requests this extension because Defendant has been in discussions with Plaintiff
and understands that Plaintiff does not intend to proceed on the current Complaint but instead
intends to file an Amended Complaint. Plaintiff has not yet filed an Amended Complaint, and
discussions are continuing. There has been one previous request for extension. This extension
will not affect any other scheduled deadlines. Plaintiff consents to the extension sought herein.



                                               Respectfully,



                                               /s/ Philip J. Mackey
                                               Philip J. Mackey, Esq.

cc:         Counsel of Record (via ECF)




                                          Established 1909
2396426.1
